Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Claims 24-28 were added to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tavi (US Patent Pub. # 2011/0128393) in view of Zolotov (US Patent Pub. # 2017/0366749).
As to claim 1, Tavi discloses a method comprising:
in a first mode (Fig. 3a), positioning first and second tiltable image sensor modules (camera modules 232) of an image sensor array (set of camera modules 232) of an electronic device (apparatus 110) so that a first optical axis of the first tiltable image sensor module (232) and a second optical axis of the second tiltable image sensor module (232) are substantially perpendicular (substantially common field of view (e.g. references 510 to 540 in FIG. 5a)) to a surface of the electronic device (110), and the first and second tiltable image sensor modules (232) are within a thickness profile of the electronic device (110) (Para 74, 75, and 78-82); and
in a second mode (Fig. 3b), tilting the first and second tiltable image sensor modules (232) so that the first optical axis of the first tiltable image sensor module (232) and the second optical axis of the second tiltable image sensor (232) module are not perpendicular (tilting) to the surface of the electronic device (110), and at least part of the first and second tiltable image sensor modules (232) are no longer within the thickness profile of the electronic device (Para 83-85). 
Tavi does not teach wherein the first tiltable image sensor module is hingedly connected to the second tiltable image sensor module.  Zolotov (Fig. 5) teaches wherein the first tiltable image sensor module (pair of camera devices 105a) is hingedly 
As to claim 2, Tavi (Figs. 5c) teaches further comprising, when configured in the second mode (Fig. 3b): capturing image frames of a scene using the first and second tiltable image sensor modules (232); and combining the image frames to produce a panoramic image (very wide angle panorama images) of the scene (Para 90). 
As to claim 3, Tavi teaches further comprising: activating at least one actuator (adjustment mechanism 234) to cause the first and second tiltable image sensor modules (232) to move (Para 76). 
As to claim 4, Tavi teaches wherein activating the at least one actuator (234) comprises activating multiple actuators (hinges 310) (Para 86). 

As to claim 6, Tavi (Fig. 3a) teaches wherein: the image sensor array (set of camera modules 232) further includes a third tiltable image sensor module (232) and a fourth tiltable image sensor module (232); and the image sensor array (set of camera modules 232) is arranged in a square pattern (Para 78-84).  
As to claim 7, Tavi (Fig. 3a and 3b) teaches wherein: each of the first, second, third, and fourth tiltable image sensor modules (232) is tiltable in horizontal and vertical directions (Para 78-84); and in the second mode (Fig.3b), the first, second, third, and fourth tiltable image sensor modules (232) are tilted in different directions (optical axis are directed out from the center of the array) (Para 85). 
As to claim 8, Tavi (Fig. 3b) wherein, in the second mode (Fig.3b): a first pair of the tiltable image sensor modules (upper pair 232) are tilted in one direction; and a second pair of the tiltable image sensor modules (lower pair 232) are tilted in an opposite direction (upper pair (232) are directed up and away and the lower pair (232) are directed lower and away) (Para 85). 
As to claim 10, Tavi (Figs. 2, 3a, and 3b) discloses an electronic device (apparatus 110) comprising:
an image sensor array (set of camera modules 232) comprising first and second tiltable image sensor modules (232), wherein:
the image sensor array (set of camera modules 232) is configured to operate in a first mode (Fig. 3a) in which a first optical axis of the first tiltable image sensor module (232) and a second optical axis of the second tiltable image 
the image sensor array (set of camera modules 232) is also configured to operate in a second mode (Fig. 3b) in which the first optical axis of the first tiltable image sensor module (232) and the second optical axis of the second tiltable image sensor module (232) are not perpendicular to the surface of the electronic device (110), and at least part of the first and second tiltable image sensor modules (232) are no longer within the thickness profile of the electronic device (110) (Para 83-85); and
at least one processing device (camera processor 230) operatively coupled to the image sensor array (set of camera modules 232), the at least one processing device (230) configured to control a tilting of the first and second tiltable image sensor modules (232) between the first mode (Fig. 3a) and the second mode (Fig. 3b) (Para 68 and 73). 
Tavi does not teach wherein the first tiltable image sensor module is hingedly connected to the second tiltable image sensor module.  Zolotov (Fig. 5) teaches wherein the first tiltable image sensor module (pair of camera devices 105a) is hingedly connected motorized (hinge560) to the second tiltable image sensor module (105a) (Para 64).  Zolotov teaches first device 560 can comprise a motorized hinge, and the like, in communication with processor 120, and processor 120 can be further configured to control an angle of the motorized hinge such that connector 450a, in turn, 
As to claim 11, Tavi (Figs. 5c) teaches wherein, when the image sensor array (set of camera modules 232) is configured in the second mode (Fig. 3b), the at least one processing device (230) is further configured to: capture image frames of a scene using the first and second tiltable image sensor modules (232); and combine the image frames to produce a panoramic image (very wide angle panorama images) of the scene (Para 68 and 90).
As to claim 12, Tavi teaches further comprising: at least one actuator (adjustment mechanism 234) configured to cause the first and second tiltable image sensor modules (232) to move (Para 76). 
As to claim 13, Tavi teaches wherein the at least one actuator (234) comprises multiple actuators (hinges 310) (Para 86). 
As to claim 14, Tavi teaches wherein the image sensor array (set of camera modules 232) is arranged linearly in a horizontal or vertical direction (Para 88). 

As to claim 16, Tavi teaches wherein: each of the first, second, third, and fourth tiltable image sensor modules (232) is tiltable in horizontal and vertical directions (Para 78-84); and in the second mode (Fig.3b), the at least one processing device (230) is configured to tilt the first, second, third, and fourth tiltable image sensor modules (232) are tilted in different directions (optical axis are directed out from the center of the array) (Para 85). 
As to claim 17, Tavi teaches wherein, in the second mode (Fig.3b), the at least one processing device (230) is configured to: tilt a first pair of the tiltable image sensor modules (upper pair 232) in one direction (upper pair (232) are directed up and away); and tilt a second pair of the tiltable image sensor modules (lower pair 232) in an opposite direction (lower pair (232) are directed lower and away) (Para 85). 
As to claim 24, this claim differs from claim 1 only in that claim 1 is a method claim whereas claim 24 is a non-transitory computer readable medium claim.  Thus claim 24 is analyzed as previously discussed with respect to claim 1 above.  
As to claims 25, 26, and 27, these claims differ from claims 2, 3, and 7 only in that claims 2, 3, and 7 depend on claim 1 whereas claims 25, 26, and 27 depend on claim 24.  Thus claims 25, 26, and 27 are analyzed as previously discussed with respect to claims 2, 3, and 7 above.  

Claims 9, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tavi (US Patent Pub. # 2011/0128393) in view of Zolotov (US Patent Pub. # 2017/0366749) and further in view of Bishop (US Patent Pub. # 2017/0070720).
As to claim 9, note the discussion above in regards to claims 1, 6, and 8.  Tavi teaches capturing image frames of a scene using the tiltable image sensor modules (232); combining the image frames to produce a panoramic image (very wide angle panorama images) of the scene (Para 90).  Tavi in view of Zolotov do not teach blurring a background of the scene in the panoramic image based on depths identified using different pairs of the image frames.  Bishop (Fig. 3) teaches blurring (target blur) a background (background) of the scene in the panoramic image based on depths identified (different depths) using different pairs of the image frames (different parts of the background) (Para 28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a selected level of background blur as taught by Bishop to the digital imaging system of Tavi in view of Zolotov, to provide a shallow depth-of-field look may be generated using a single or multi-camera system, without the need for larger lenses and sensors such as those on digital single-lens reflex (DSLR) cameras (Para 42 of Bishop).
As to claims 18 and 28, these claims differ from claim 9 only in that claim 9 is a method claim whereas claim 18 depends on claim 10 and claim 28 depends on claim 24.  Thus claims 18 and 28 are analyzed as previously discussed with respect to claim 9 above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26961/19/2022